FILED
                           NOT FOR PUBLICATION
                                                                             FEB 16 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIE CONFORTO,                                  No.   16-55808

              Plaintiff-Appellant,               D.C. No.
                                                 3:12-cv-01316-JAH-BLM
 v.

RICHARD V. SPENCER, Secretary,                   MEMORANDUM*
Department of the Navy; DEPARTMENT
OF THE NAVY,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                          Submitted February 12, 2018**
                              Pasadena, California

Before: BERZON and BYBEE, Circuit Judges, and WOODCOCK,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
               The Honorable John A. Woodcock, Jr., United States District Judge
for the district of Maine, sitting by designation.
      Marie Conforto sued her employer, the Department of the Navy, for

discrimination and retaliation under Title VII, 42 U.S.C. § 2000e, and the Age

Discrimination in Employment Act, 29 U.S.C. § 621. At trial, a jury returned a

verdict for the Navy. Conforto raises only two issues on appeal: (1) whether

substantial evidence supports the jury’s finding that the denial of her request to

attend a training symposium was not an adverse employment action; and (2)

whether the district court abused its discretion in excluding the testimony of her

chiropractor, Dr. Rahmanian.

      With respect to the first issue, Conforto failed to renew her motion for

judgment as a matter of law under Federal Rule of Civil Procedure 50(b). “[A]

post-verdict motion under Rule 50(b) is an absolute prerequisite to any appeal

based on insufficiency of the evidence.” Nitco Holding Corp. v. Boujikian, 491
F.3d 1086, 1089 (9th Cir. 2007) (citing Unitherm Food Sys., Inc. v. Swift-Eckrich,

Inc., 546 U.S. 394 (2006)). Conforto has therefore waived any challenge to the

sufficiency of the evidence. See id. at 1089.1




      1
        Conforto argues there was no judgment below. Although the district court
did not enter judgment in a separate document as required by Federal Rule of Civil
Procedure 58, judgment was deemed entered 150 days after entry of the jury’s
verdict on the civil docket. Fed. R. Civ. P. 58(c)(2).
                                           2
       We need not address the merits of Conforto’s second issue because she has

not identified any way in which the exclusion of Dr. Rahmanian’s testimony

prejudiced her, and indeed, it is clear the district court’s evidentiary ruling did not

impact the jury’s verdict. See U.S. Sec. & Exch. Comm’n v. Jensen, 835 F.3d
1100, 1116 (9th Cir. 2016) (“Evidentiary rulings are reviewed for abuse of

discretion, and reversed only if the decision below was both erroneous and

prejudicial.”).

       AFFIRMED.




                                            3